Cite as 2015 Ark. App. 19

                   ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                          CR-14-522
                                        No.


                                                   Opinion Delivered   January 14, 2015

ALONZO BUCKLEY                                     APPEAL FROM THE CRITTENDEN
                                  APPELLANT        COUNTY CIRCUIT COURT
                                                   [NO. CR-12-33]
V.
                                                   HONORABLE JOHN N.
STATE OF ARKANSAS                                  FOGLEMAN, JUDGE
                                  APPELLEE

                                                   AFFIRMED; MOTION TO
                                                   WITHDRAW GRANTED



                            WAYMOND M. BROWN, Judge


           Appellant Alonzo Buckley’s probation was revoked on the underlying charge of

residential burglary after the trial court found that he had violated the terms and conditions

of his probation. He was sentenced to five years’ imprisonment with an additional ten years’

suspended imposition of sentence (SIS). Pursuant to Anders v. California1 and Arkansas

Supreme Court Rule 4-3(k), Buckley’s counsel has filed a motion to withdraw on the

grounds that an appeal would be wholly without merit. Buckley was notified of his right to

file pro se points for reversal; however, he has not done so. We affirm the revocation and

grant counsel’s motion to withdraw.




       1
           386 U.S. 738 (1967).
                                    Cite as 2015 Ark. App. 19

       The test for filing a no-merit brief is not whether there is any reversible error, but

whether an appeal would be wholly frivolous.2 We have reviewed the entire record and

counsel’s brief and conclude that Buckley’s counsel has adequately explained why there is no

meritorious issue on appeal. Therefore, pursuant to sections (a) and (b) of In re Memorandum

Opinions,3 we issue this memorandum opinion affirming the court’s revocation and granting

counsel’s motion to be relieved.

       Affirmed; motion to withdraw granted.

       HARRISON and VAUGHT, JJ., agree.

       C. Brian Williams, for appellant.

       No response.




       2
           Tucker v. State, 47 Ark. App. 96, 885 S.W.2d 904 (1994).
       3
           16 Ark. App. 301, 700 S.W.2d 63 (1985).
                                               -2-